Miles, J.
This is an action to recover damages caused by an injury resulting from a collision between the motorcycle of the plaintiff and the automobile of the defendants. The case was heard by court and judgment was rendered for the plaintiff.
The only exceptions raised and relied upon by the defendants are (1) “to the failure of the court to find as requested by them in their requests for further findings,” and (2) “to the findings as made,” and (3) to the judgment.
*413Of exceptions (1) and (2) it is enough to say that they point out no error and are too general to require attention. Landon v. Hunt, 82 Vt. 322, 73 Atl. 865; Platt v. Shields et al., 96 Vt. 257, 119 Atl. 520.
As no question is raised by the exceptions as to the sufficiency of the findings to support the judgment rendered, this Court will not look back of the findings to test the sufficiency of the evidence to. support the judgment. Morgan v. Gould et al., 96 Vt. 275, 119 A. 517. The exception to the judgment is not well taken.

Judgment affirmed.